Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 6/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,298,535 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
Applicant’s amendments and accompanying arguments, filed 4/6/2021, with respect to the rejection of claims 1–20 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Accordingly, that rejection has been withdrawn. 

Allowable Subject Matter
Claims 1–20 are allowed.

The following is an examiner’s statement of reasons for allowance.  These reasons for allowance should not be interpreted to imply that limitations not specifically mentioned are immaterial to patentability.  The specific limitations identified below have been considered in combination with the entirety of the claim in determining patentability.
The prior art of record fails to disclose or fairly suggest a method or system as claimed, wherein a post corresponding to a civic issue on a civic-issues platform of an online social network is parsed to extract one or more n-grams which are compared to a plurality of sets of classification-keywords stored in a public agency database to classify the post, where each set of keywords is linked to a respective agency and indicative of one or more types of work 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON N STRANGE whose telephone number is (571)272-3959.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/AARON N STRANGE/
Primary Examiner, Art Unit 2419